United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7066                                                September Term, 2021
                                                                      1:19-cv-03659-UNA
                                                       Filed On: October 19, 2021
Samuel E. Berhe,

              Appellant

       v.

Johnson Olashea, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Rogers and Millett, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant and the supplements
thereto. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s June 8, 2021 order be
affirmed. Appellant’s notice of appeal was timely only as to the district court’s order
denying leave to file. See Fed. R. App. P. 4(a)(1)(A). On appeal, he presses no
argument challenging that order, and he has therefore forfeited any such challenge.
See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir.
2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk